Roth Capital Partners, LLC 888 San Clemente Drive Newport Beach, CA 92660 July 25, 2013 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: RMG Networks Holding Corp. (the “Company”) Registration Statement on Form S-1 (File No. 333-188413) Ladies and Gentlemen: In connection with the above-captioned registration statement, and pursuant to Rule 461 under the Securities Act of 1933, as amended (the “Act”), the undersigned hereby joins in the request of the Company that the effective date of such registration statement be accelerated to 4:00 p.m. (New York Time) on Monday, July 29, 2013, or as soon thereafter as practicable. In making this request the undersigned acknowledges that it is aware of its obligations under the Act as they relate to the public offering of securities pursuant to the registration statement. Very truly yours, Roth Capital Partners, LLC By: /s/ Aaron Gurewitz Name:Aaron Gurewitz Title:Head of Equity Capital Markets
